EXHIBIT 10.3

 
 
Chase
Note Modification Agreement



This agreement is dated as of July 14, 2006 (the "Agreement Date"), by and
between WesBanco, Inc. (the "Borrower") and JPMorgan Chase Bank, N.A. (the
"Bank"). The provisions of this agreement are effective on the date that this
agreement has been executed by all of the signers and delivered to the Bank (the
"Effective Date").


WHEREAS, the Borrower executed a Line of Credit Note as evidence of indebtedness
in the original face amount of Thirty-Five Million and 00/100 Dollars
($35,000,000.00), dated July 12, 2006 owing by the Borrower to the Bank, as same
may have been amended or modified from time to time (the "Note"), which Note has
at all times been, and is now, continuously and without interruption outstanding
in favor of the Bank; and,


WHEREAS, the Borrower has requested and the Bank has agreed that the Note be
modified to the limited extent as hereinafter set forth;


NOW THEREFORE, in mutual consideration of the agreements contained herein and
for other good and valuable consideration, the parties agree as follows:


1.  ACCURACY OF RECITALS. The Borrower acknowledges the accuracy of the Recitals
stated above.


2.  MODIFICATION OF NOTE.


2.1  From and after the Effective Date, the provision in the Note captioned
"Promise to Pay" is hereby amended as follows: The date on which the entire
balance of unpaid principal plus accrued interest shall be due and payable
immediately is hereby changed from July 12, 2007 to July 12, 2008.


2.2  Each of the Related Documents is modified to provide that it shall be a
default or an event of default thereunder if the Borrower shall fail to comply
with any of the covenants of the Borrower herein or if any representation or
warranty by the Borrower herein or by any guarantor in any Related Documents is
materially incomplete, incorrect, or misleading as of the date hereof. As used
in this agreement, the "Related Documents" shall include the Note and all loan
agreements, credit agreements, reimbursement agreements, security agreements,
mortgages, deeds of trust, pledge agreements, assignments, guaranties, or any
other instrument or document executed in connection with the Note or in
connection with any other obligations of the Borrower to the Bank.


2.3  Each reference in the Related Documents to any of the Related Documents
shall be a reference to such document as modified herein.


3.  RATIFICATION OF RELATED DOCUMENTS AND COLLATERAL. The Related Documents are
ratified and reaffirmed by the Borrower and shall remain in full force and
effect as they may be modified herein. All real or personal property described
as security in the Related Documents shall remain as security for the Note and
the obligations of the Borrower in the Related Documents.


4.  BORROWER REPRESENTATIONS AND WARRANTIES. The Borrower represents and
warrants to the Bank that each of the following representations and warranties
made in the Note and Related Documents are true and will remain true until
maturity of the Note, termination of the other Related Documents and payment and
performance in full of all liabilities, obligations and debt evidenced by the
Note and other Related Documents:


4.1  No default or event of default under any of the Related Documents as
modified hereby, nor any event, that, with the giving of notice or the passage
of time or both, would be a default or an event of default under the Related
Documents as modified herein has occurred and is continuing.


4.2  There has been no material adverse change in the business, assets, affairs,
prospects or financial condition of the Borrower or any Guarantor or any
subsidiary of the Borrower.


4.3  Each and all representations and warranties of the Borrower in the Related
Documents are accurate on the date hereof.


 
 

 
4.4  The Borrower has no claims, counterclaims, defenses, or setoffs with
respect to the loan evidenced by the Note or with respect to the Related
Documents as modified herein.


4.5  The Note and the Related Documents as modified herein are the legal, valid,
and binding obligations of the Borrower, enforceable against the Borrower in
accordance with their terms.


4.6  The Borrower, other than any Borrower who is a natural person, is validly
existing under the laws of the State of its formation or organization. The
Borrower has the requisite power and authority to execute and deliver this
agreement and to perform the obligations described in the Related Documents as
modified herein. The execution and delivery of this agreement and the
performance of the obligations described in the Related Documents as modified
herein have been duly authorized by all requisite action by or on behalf of the
Borrower. This agreement has been duly executed and delivered by or on behalf of
the Borrower.


5.  BORROWER COVENANTS. The Borrower covenants with the Bank:


5.1  The Borrower shall execute, deliver, and provide to the Bank such
additional agreements, documents, and instruments as reasonably required by the
Bank to effectuate the intent of this agreement.


5.2  The Borrower fully, finally, and forever releases and discharges the Bank
and its successors, assigns, directors, officers, employees, agents, and
representatives from any and all causes of action, claims, debts, demands, and
liabilities, of whatever kind or nature, in law or equity, of the Borrower,
whether now known or unknown to the Borrower, (i) in respect of the loan
evidenced by the Note and the Related Documents, or of the actions or omissions
of the Bank in any manner related to the loan evidenced by the Note or the
Related Documents and (ii) arising from events occurring prior to the date of
this agreement.


5.3  The Borrower shall pay to the Bank:


5.3.1  All the internal and external costs and expenses incurred (or charged by
internal allocation) by the Bank in connection with this agreement (including,
without limitation, inside and outside attorneys, appraisal, appraisal review,
processing, title, filing, and recording costs, expenses, and fees).


6.  EXECUTION AND DELIVERY OF AGREEMENT BY THE BANK. The Bank shall not be bound
by this agreement until (i) the Bank has executed this agreement and (ii) the
Borrower performed all of the obligations of the Borrower under this agreement
to be performed contemporaneously with the execution and delivery of this
agreement.


7.  INTEGRATION, ENTIRE AGREEMENT, CHANGE, DISCHARGE, TERMINATION, OR WAIVER.
The Note and the Related Documents as modified herein contain the complete
understanding and agreement of the Borrower and the Bank in respect of the loan
and supersede all prior representations, warranties, agreements, arrangements,
understandings, and negotiations. No provision of the Note or the Related
Documents as modified herein may be changed, discharged, supplemented,
terminated, or waived except in a writing signed by the party against whom it is
being enforced.


8.  GOVERNING LAW AND VENUE. This agreement shall be governed by and construed
in accordance with the laws of the State of Illinois (without giving effect to
its laws of conflicts). The Borrower agrees that any legal action or proceeding
with respect to any of its obligations under the Note or this agreement may be
brought by the Bank in any state or federal court located in the State of
Illinois, as the Bank in its sole discretion may elect. By the execution and
delivery of this agreement, the Borrower submits to and accepts, for itself and
in respect of its property, generally and unconditionally, the non-exclusive
jurisdiction of those courts. The Borrower waives any claim that the State of
Illinois is not a convenient forum or the proper venue for any such suit, action
or proceeding. This agreement binds the Borrower and its successors, and
benefits the Bank, its successors and assigns. The Borrower shall not, however,
have the right to assign the Borrower's rights under this agreement or any
interest therein, without the prior written consent of the Bank.


9.  COUNTERPART EXECUTION. This agreement may be executed in multiple
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts, taken together, shall constitute one and the same
agreement.


10.  NOT A NOVATION. This agreement is a modification only and not a novation.
In addition to all amounts hereafter due under the Note and the Related
Documents as they may be modified herein, all accrued interest evidenced by the
Note being modified by this agreement and all accrued amounts due and payable
under the Related Documents shall continue to be due and payable until paid.
Except for the above-quoted modification(s), the Note, any Related Documents,
and all the terms and conditions thereof, shall be and remain in full force and
effect with the changes herein deemed to be incorporated therein. This agreement
is to be considered attached to the Note and made a part thereof. This agreement
shall not release or affect the liability of any guarantor, surety or endorser
of the
 
2
 
Note or release any owner of collateral securing the Note. The validity,
priority and enforceability of the Note shall not be impaired hereby. References
to the Related Documents and to other agreements shall not affect or impair the
absolute and unconditional obligation of the Borrower to pay the principal and
interest on the Note when due. The Bank reserves all rights against all parties
to the Note.









     
Borrower:
 
Address:
 
One Bank Plaza
Wheeling, WV 26003
 
WesBanco, Inc.
 
     
 
By:
 /s/ Robert H. Young          Robert H. Young             EVP - CFO         
Printed Name
Title
 
 
Date Signed:
 July 14, 2006











BANK’S ACCEPTANCE


The foregoing agreement is hereby agreed to and acknowledged.





     
Bank:
     
 
JPMorgan Chase Bank, N.A.
 
     
 
By:
 /s/ Chris Cavacini          Chris Cavacini Vice President         
Printed Name
Title
     
 
Date Signed:
 July 17th, 2006





V. DorseyOH000002000056543